DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 02/10/2021, has been received and made of record.  In response to the most recent Office Action, dated 11/12/2020, claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20, 21, and 23 have been amended.
Response to Arguments
Applicant’s arguments, filed 02/10/2021, with respect to office action dated 11/20/2020 have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 2-7, 9-14, 16-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 9, 16, and 23: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “presenting, using a touch-sensitive display of a computing device, a remote control interface having user interface elements that correspond to actions of a media playback device, wherein the user interface elements includes a first subset of user interface elements that are enabled during a display inhibited state in which presentation of the user interface elements is inhibited and a second subset of user interface elements that are disabled during the display inhibited state and wherein at least one of the first subset of user interface elements and the second subset of user interface elements are presented with an indication that indicates whether that user interface element is enabled during the display inhibited state; determining that the touch-sensitive display of  the computing device has entered the display inhibited state; receiving, while the touch-sensitive display is in the display inhibited state, a first touch input within a first portion of the touch-sensitive display; selecting, while the touch-sensitive display is in the display inhibited state, a first action of the media playback device to be performed that corresponds to one of the first subset of user interface elements; and transmitting, while the touch-sensitive display is in the display inhibited state, an instruction to perform the selected first action to the media playback device”.

Claims 3-7, 10-14, and 17-21 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/               Primary Examiner, Art Unit 2622